Citation Nr: 1746674	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-39 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral shoulder pain.

3.  Entitlement to service connection for severe headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In this decision, the Board is denying service connection for degenerative disc disease of the lumbar spine (DDD), bilateral shoulder pain, and severe headaches.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran injured himself in industrial accidents in August 1987, October 1987, and June 1990; in volleyball accidents in 1999 and 2003; and in a rolled vehicle accident in 1999.

2.  The Veteran's bilateral shoulder pain did not have its onset in and is not otherwise associated with service.

3.  The preponderance of the evidence is against a finding that the Veteran's headaches and DDD are associated with service.


CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder pain, headaches, and DDD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For a chronic disability to be established through continuity of symptomatology, the claimant must demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims he is entitled to service connection for bilateral shoulder pain, headaches, and DDD which he asserts are all related to a vehicular accident that occurred in service.  For the reasons that follow, the Board finds that the Veteran's claimed disabilities were not incurred in or a result of service.  As such, service connection is not warranted.

As a preliminary matter, the Board finds that the record on appeal establishes that bilateral shoulder pain was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of a shoulder condition, and his medical examination was normal in all pertinent respects on separation from service in January 1972.  In addition, the Veteran's physical profile, summarized on the separation examination report with the acronym "PUHLES" notes a "1" in each category, which is reflective of a high level of fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Moreover, on his separation Report of Medical History, he affirmatively denied headaches, a painful or "trick" shoulder, and recurrent back pain.  The post-service record on appeal is similarly negative for complaints or findings of any of these conditions within the first post-service year or, indeed, for many years thereafter.

The Veteran maintains that his headaches and shoulder pain have been chronic since he was involved in a vehicle accident in 1954.  The Veteran reports that he received treatment after the accident, but no treatment is of record.  Additionally, he states that two weeks later he experienced his first headache and 18 years later he was informed by a chiropractor that he had suffered from whiplash since the wreck.  Based on the Veteran's STRs, he suffered from temporal headaches of unknown origin from June 1955 to December 1969.  STRs are silent for complaints of headaches for the remainder of the Veteran's time in service.  The Veteran reported straining his back while walking across the deck in July 1964 and sporadically complained of back pain until November 1967.  The Veteran complained of a 4 year history of lower back pain due to lifting heavy objects but was unable to demonstrate a back disorder on examination.  STRs are silent for back complaints for the Veteran's remaining 4 years of service.

The record shows that the Veteran reported chiropractic treatment for a pinched nerve sustained in a 1972 auto accident.  Those records are unavailable.  On that April 1980 neurological examination form, he reported headaches, no problems with his shoulders, and a formerly slipped disc in the lumbar area.  The Veteran received chiropractic care for August 1987, October 1987, and June 1990 back injuries that were covered through his Worker's Compensation Insurance.  The Veteran also reported injuring his back in sporting incidents in March 1999 and January 2003 and being involved in a vehicular rollover in May 1999 which resulted in back and spine issues with attendant shoulder pain and headaches.  These headaches were noted to begin at the back of the head and radiate to the forehead.

A February 2014 VA examiner diagnosed tension headaches and degenerative arthritis of the lumbar spine.  The Veteran reported that he had had back problems off and on since 1968.  The Veteran reported headaches since a 1954 car wreck.  He stated that in 1972 his chiropractor informed him that his headaches stemmed from neck problems; and treatment resolved the headaches.  The examiner opined that the Veteran's headaches were not related to service in that his in service migraines were not reported during the last three years of the Veteran's active duty, and his current headaches were of a different nature than those reported in service.  The examiner noted that the Veteran denied back pain on separation from service and his private treatment records indicate onset of a back condition in 1987.

The Board notes that records from the Veteran's original chiropractor are unavailable.  However, in light of the multiple thoracolumbar spine injuries he has sustained over the years, including a vehicular rollover 10 years before his claim for service connection, and the remoteness of the incident the Veteran claims caused his disabilities (60 years), the Board believes the Veteran is not prejudiced by the lack of records.  Additionally, excepting the Veteran's claims that his disabilities are related to his service, none of the Veteran's post-service treatment records note an injury in service or relate the Veteran's disabilities to an in-service event or injury.

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Though the Board finds the Veteran competent to report his symptoms, his recollection of a car accident in service that caused headaches and back and shoulder pain over 60 years later is inconsistent with the evidence.  Upon separation from service his spine was found to be normal, and he affirmatively denied recurrent back pain, shoulder problems, and headaches.  The Veteran's interim statements show he injured his back in three industrial accidents beginning 15 years after separation from service; subsequent vehicular and sporting accidents injured his upper and lower back; and his currently recurring pain and headaches are the result of his post-service injuries.

The Board finds of far greater probative value his statements made to medical professionals in the pursuit of treatment, as his statements at those more contemporaneous points in time clearly demonstrate that he did not attribute ongoing chronic low back symptoms to his in-service back pain.  As such, the Board will afford greater probative value to the more contemporaneous statements made in the pursuit of medical treatment (when it would be presumed that the Veteran would be entirely truthful in order to obtain the most accurate diagnoses, care, and treatment), rather than those made decades after the fact in support of his claim for compensation benefits.

On careful consideration of the evidence as to whether in-service back problems and headaches continued or recurred throughout service and afterward and the evidence connecting post-service back problems to post-service back injuries, the preponderance of the evidence is against a nexus between current back symptoms and any back injury during service.  In addition, the evidence does not show that headaches manifested during the one-year following service separation.  Although grateful for the Veteran's service, service connection for a back and shoulder disability and headaches on a direct and one-year presumptive basis must be denied.


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for bilateral shoulder pain is denied.

Service connection for severe headaches is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


